Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  152807-8                                                                                                  Brian K. Zahra
                                                                                                    Bridget M. McCormack
  CHIROPRACTORS REHABILITATION                                                                            David F. Viviano
                                                                                                      Richard H. Bernstein
  GROUP, P.C.,                                                                                               Joan L. Larsen
             Plaintiff-Appellee,                                                                          Kurtis T. Wilder,
                                                                                                                      Justices
  v                                                                 SC: 152807
                                                                    COA: 320288
                                                                    Oakland CC: 2013-009983-AV
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/
  ELITE HEALTH CENTER, INC.,
  ELITE CHIROPRACTIC, P.C., and
  HORIZON IMAGING, L.L.C.,
            Plaintiffs-Appellees,
  v                                                                 SC: 150808
                                                                    COA: 322317
                                                                    Oakland CC: 2014-139132-AV
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

         By order of July 26, 2016, the application for leave to appeal the October 29, 2015
  judgment of the Court of Appeals was held in abeyance pending the decision in Covenant
  Medical Center, Inc v State Farm Mutual Auto Ins Co (Docket No. 152758). On order of
  the Court, the case having been decided on May 25, 2017, 500 Mich ___ (2017), the
  application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND
  these cases to that court for reconsideration in light of Covenant.

        We do not retain jurisdiction.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2017
         a0925
                                                                               Clerk